Name: Commission Regulation (EEC) No 2269/93 of 12 August 1993 introducing a countervailing charge on certain varieties of plum originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 93 Official Journal of the European Communities No L 203/ 17 COMMISSION REGULATION (EEC) No 2269193 of 12 August 1993 introducing a countervailing charge on certain varieties of plum originating in Hungary of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Hungary can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2221 /93 (3), introduced a countervailing charge on certain varieties of plum originating in Hungary ; Whereas the present trend of prices for products origina ­ ting in Hungary on the representative markets referred to in Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 (% recorded or calculated in accordance with the provisions of Article 5 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2221 /93 is hereby repealed. Article 2 This Regulation shall enter into force on 13 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ JNo L lie , 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. (3) OJ No L 197, 6 . 8 . 1993, p. 47. (4) OJ No L 220, 10 . 8 . 1974, p. 20. 0 OJ No L 28 , 5 . 2. 1993, p. 45.